
	

113 HR 2330 IH: Medicare Audiology Services Enhancement Act of 2013
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2330
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2013
			Mr. Bilirakis (for
			 himself, Mr. Butterfield,
			 Mrs. Capps,
			 Mr. Guthrie,
			 Mr. Michaud,
			 Mr. McKinley,
			 Mr. Gerlach,
			 Mr. Huizenga of Michigan, and
			 Mr. Meehan) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide comprehensive audiology services to Medicare beneficiaries, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Audiology Services
			 Enhancement Act of 2013.
		2.Comprehensive
			 audiology services for Medicare beneficiaries
			(a)In
			 generalSection 1861 of the Social Security Act (42 U.S.C. 1395x)
			 is amended—
				(1)in subsection
			 (s)(2)—
					(A)in subparagraph
			 (EE), by striking and at the end;
					(B)in subparagraph
			 (FF), by adding and at the end; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(GG)audiology
				services (as defined in subsection
				(ll)(3));
							;
				and
					(2)by amending
			 paragraph (3) of subsection (ll) to read as follows:
					
						(3)The term audiology
				services means only the following services furnished by a qualified
				audiologist as the audiologist is legally authorized to perform under State law
				(or the State regulatory mechanism provided by State law), pursuant to an order
				or referral by a physician, as would otherwise be covered if furnished by a
				physician:
							(A)Hearing and balance assessment
				services.
							(B)Auditory treatment services, including
				auditory processing and auditory rehabilitation treatment.
							(C)Vestibular treatment services.
							(D)Intraoperative neurophysiologic
				monitoring
				services.
							.
				(b)Payment under
			 part B under physician fee schedule for comprehensive audiology
			 servicesSection 1848(j)(3) of the Social Security Act (42 U.S.C.
			 1395w–4(j)(3)) is amended by inserting (2)(GG), before
			 (3),.
			(c)Audiology
			 services performed in hospitals excluded from inpatient hospital
			 servicesSection 1861(b)(4) of the Social Security Act (42 U.S.C.
			 1395x(b)(4)) is amended by striking and services of a certified
			 registered nurse anesthetist and inserting services of a
			 certified registered nurse anesthetist, and inter-operative neurophysiological
			 monitoring provided by a physician or qualified audiologist (as defined in
			 subsection (ll)(4)(B)).
			(d)Requirements of
			 serviceSection 1835(a)(2) of the Social Security Act (42 U.S.C.
			 1395n(a)(2)) is amended—
				(1)in subparagraph
			 (B), by striking and (D) and inserting (D), and
			 (GG);
				(2)by striking
			 and at the end of subparagraph (E);
				(3)by striking the
			 period at the end of subparagraph (F) and inserting ; and;
			 and
				(4)by inserting after
			 subparagraph (F) the following new subparagraph:
					
						(G)in the case of outpatient audiology
				services, (i) such services are or were required because the individual needed
				the specialized services of a physician or qualified audiologist to furnish
				such audiology services, (ii) a plan of care for furnishing such services has
				been established by the physician or qualified audiologist and is submitted to
				and periodically reviewed by the referring or ordering physician, and (iii)
				such services are or were furnished while the individual is or was under the
				care of a
				physician.
						.
				(e)Audiology
			 services included as designated health services for purposes of limitation on
			 certain physician referralsSection 1877(h)(6) of the Social
			 Security Act (42 U.S.C. 1395nn(h)(6)) is amended by adding at the end the
			 following new subparagraph:
				
					(M)Audiology services
				(as defined in section
				1861(ll)(3)).
					.
			(f)Participation in
			 MedicareNothing in this section shall be construed to require a
			 qualified audiologist (as defined in section 1861(ll)(4)(B) of the Social
			 Security Act (42 U.S.C. 1395x(ll)(4)(B))) to participate in the Medicare
			 program under title XVIII of the Social Security Act (42 U.S.C. 1395 et
			 seq.).
			(g)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2014.
			
